OPINION — AG — THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION DOES NOT HAVE THE AUTHORITY TO PERMIT THE DEPARTMENT OF WILDLIFE CONSERVATION TO PURCHASE HOSPITALIZATION INSURANCE COVERAGE FOR DEPENDENTS OF THE DEPARTMENT EMPLOYEES AS SUCH COVERAGE IS PROVIDED UNDER THE OKLAHOMA GROUP HEALTH AND LIFE INSURANCE PLAN PURSUANT TO PREEMPTIVE LEGISLATION. THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION MAY NOT, IN ABSENCE OF THE NECESSARY LEGISLATION, PASS RULES AUTHORIZING DEPARTMENT OF WILDLIFE CONSERVATION TO CREATE RULES AND REGULATIONS SETTING UP A GROUP HEALTH LIFE INSURANCE PLAN. CITE: 29 O.S. 1971, 1-101 [29-1-101], 74 O.S. 1971 302 [74-302](A), 74 O.S. 1971 1301 [74-1301], 74 O.S. 1977 Supp., 1303 [74-1303](2), 74 O.S. 1977 Supp., 1303 [74-1303], 74 O.S. 1977 Supp., 1314 [74-1314], 75 O.S. 1971 301 [75-301], OPINION NO. 74-152, OPINION NO. 73-265, OPINION NO. 72-165, OPINION NO. 80-157 (GROUP HEALTH AND LIFE INSURANCE BOARD) (STEPHEN F. SHANBOUR) 74 O.S. 1302 [74-1302], 75 O.S. 301 [75-301](2)(A)